BERMAN, Judge.
Rainsford Winslow appeals the trial court’s injunction which prevents him from “filing as plaintiff any further actions in the District Court ... wherein he appears pro se ....” We reverse the judgment of the trial court granting the permanent injunction because we hold that sole jurisdiction relative to this issue is vested in the Colorado Supreme Court.
Our Supreme Court’s power to issue injunctions against pro se plaintiffs derives from and “is based upon Article YI, Section 2(1) of the Colorado Constitution which vests [the Supreme Court] with general superintending power over all inferior state courts.” Board of County Commissioners v. Barday, 197 Colo. 519, 594 P.2d 1057 (1979). The authority to hear matters dealing with injunctions against abuse of the judicial process by a pro se litigant rests exclusively with the Supreme Court. See, e.g., Board of County Commissioners v. Howard, 640 P.2d 1128 (Colo.1982); People v. Dunlap, 623 P.2d 408 (Colo.1981); Board of County Commissioners v. Barday, supra. Thus, we conclude that the trial court was without jurisdiction to issue the injunction.
Judgment reversed.
SMITH and VAN CISE, JJ., concur.